Puerto Rico Junio veinte y siete de mil novecientos dos.— Visto el presente recurso gubernativo interpuesto por Don Emigdio S. Ginorio y Alayón, contra negativa del Regis-trador de la Propiedad de esta Capital á inscribir el auto aprobatorio de una información de dominio. — Resultando: Que promovida por Don Emigdio S. Ginorio ante el Tribunal del Distrito de San Juan información sumaria para acreditar el dominio de una casa y solar radicados en el barrio de Santurce, del término municipal de esta Capital, que dijo haber adquirido en pública subasta celebrada por el consejo de familia de la menor púber Doña Dominga Eulalia Guil y Carazo, y sustanciada con citación del Ministerio Fiscal, del representante de la expresada menor y de las demás personas á quienes pudiera perjudicar la inscripción solicitada, aprobada que fué la información propuesta y presentado un testimonio del auto aprobatorio de la misma para su inscrip-ción en el Registro de la Propiedad, le fué denegada por el Registrador, según nota puesta al pie del mismo docu-mento, que transcrita literalmente dice así: “Denegada “la inscripción del anterior documento, por aparecer inscrita “la finca á nombre de Doña Dolores Curbelo y Feo, Doña “América y Dolores Vidal y Curbelo, personas distintas de “la que ha sido citada como anterior dueña Doña Dominga *580“ Eulalia Guil y Carazo, y no resultar que se haya citado en “el expediente á las referidas Sras. Curbelo y Feo y Vidal “y Curbelo, y se ha extendido anotación preventiva de la “inscripción del dominio declarado á favor de Don Emigdio “S. Ginorio al folio 140 vuelto, tomo trece de esta Ciudad, “finca 560, anotación letra A, la que durará ciento veinte “días de su fecha.” — Resultando: Que contra la nota precedente interpuso en tiempo el interesado el presente recurso gubernativo para que se revocara la nota denegatoria del Registrador y se inscribiera á su favor el documento presentado, alegando entre otras consideraciones la de que en esta clase de informaciones, sólo requiere el artículo 395 de la Ley Hipotecaria que se cite personalmente á la persona de quien se adquirió el inmueble y á las demás á quienes pudiera perjudicar la inscripción solicitada, por edictos publi-cados en la Gaceta Oficial, y que habiéndose cumplido dichos requisitos en la información propuesta y aprobada por el Tribunal del Distrito, procedía que se inscribiera á su favor en el Registro de la Propiedad. — Siendo Ponente el Presi-dente del Tribunal Don José S. Quiñones. — Considerando: Que si bien del testimonio del auto aprobatorio de la información de que se trata, aparece que fueron citados, además del Ministerio Fiscal y los representantes de la menor de quien hubo los bienes el recurrente, todas las demás personas á quienes pudiera perjudicar la inscripción que se pretende, estas últimas por la Gaceta Oficial, '«sin que nadie se presentara á oponerse,- no por eso debe entenderse que puedan ser privados de su derecho los terceros que tengan inscritos á su favor esos mismos bienes en el Registro de la Propiedad, á menos que presten para ello su asentimiento expreso ó que sean oídos ó vencidos en el correspondiente juicio, como se desprende de los artículos 20 y 82 de la Ley Hipotecaria, de los cuales, el primero prescribe que los Registradores de la Propiedad denegarán la inscripción ó anotación de los títulos en que se transfiera ó grave el dominio ó la posesión de los bienes inmuebles cuando en *581el Registro aparezca inscrito aquel derecho á favor de persona distinta de la que otorgue la trasmisión ó gravamen; y el segundo, que las inscripciones ó anotaciones preventivas hechas en virtud de escritura pública, no se cancelarán sino por providencia ejecutoria contra la cual no se halle pen-diente recurso de casación, ó por otra escritura ó documento auténtico, en el cual exprese su consentimiento para la cancelación, la persona á cuyo favor se hubiere hecho la inscripción ó anotación, ó á sus causahabientes ó represen-tantes. — Considerando: Que por las razones expuestas no es procedente la inscripción solicitada. — Se confirma la nota denegatoria puesta por el Registrador de la Propiedad al pie del documento de que se trata, que será devuelto al recu-rrente. Notifíquesele, y líbrese copia certificada de la presente resolución al Registrador de la Propiedad de esta Capital, para su conocimientp y demás efectos procedentes; publicándose además en la Gaceta Oficial.
José S. Quiño-nes.— José C. Hernández. — José M? Figueras. — Louis Sulzbacher. — Antonio P. Castro, Secretario.